FOSTER, J.
The plaintiff secured a decree of divorce with alimony in the State of New York. She comes into this state, where now resides the defendant, to enforce in this court the decree of alimony decreed by the New York court. She has been heard by this court in two trials, and in each of these two *104instances the judgment of the court has been reversed (German vs. German, 122 Conn. 155; German vs. German, 125 id. 84);. and the case is now pending in this court to be heard upon its merits.
The plaintiff now moves that pendente lite this court order the defendant to pay to her weekly sums on account of his obli' gation to her. Whether or not there is such obligation, in law or equity, is one of the issues in the case now pending. Grant' ing the plaintiff’s motion would be tantamount to deciding this, issue in the plaintiff’s favor before trial of the entire case, in' eluding this issue, upon its merits. This the court cannot do.
The plaintiff’s motion for payments pendente lite is denied.